Detailed Action
This is in response to the amendment filed 11/16/2018.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40, 41, 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2005/0055082 (Ben Muvhar et al.)
Regarding claims 40, 41     Ben Muvhar et al. discloses as shown in Figure 4D, 7B, 8B, 8E, 9D-9G, 10A, 11, a neurovascular occlusion device (implant 1100, see paragraph [0146]) for occluding blood flow in a vessel, comprising: a support structure, self-expandable (see paragraph [0016]) from a reduced cross-section for transluminal navigation to an enlarged cross-section for occluding a vessel, the support structure defining a concave occlusive component (area of implant on the inner surface of the flared .

    PNG
    media_image1.png
    528
    696
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0055082 (Ben Muvhar et al.) in view U.S. Patent Publication Number 2009/0270974 (Berez et al.)
Regarding claim 30, 33, 34 Ben Muvhar et al. discloses as shown in Figure 4D, 7B, 8B, 8E, 9D-9G, 10A, 11, a neurovascular occlusion device (implant 1100, see paragraph [0146]) capable of occluding blood flow in a vessel, comprising: a support structure , self-expandable (see paragraph [0016]) from a reduced cross-section for transluminal navigation to an enlarged cross-section for occluding a vessel, the support structure defining a concave occlusive component (area of implant on the inner surface of the flared portion of implant, generally indicated as A, see paragraph [0153])) and an anchoring component (area of implant on the outer surface of the flared portion of implant, generally indicated as B, see paragraph [0153])) separated by a neck component (area of narrowing 1168, see paragraph [0153]), the anchoring component comprising a ring of cells, the ring of cells comprising a first cell (area defining slit 1124 generally indicated as C, see paragraph [0150]) and a circumferentially adjacent second cell (area defining slit 1124 generally indicated as D, see paragraph [0150]), a length of the first cell in a longitudinal direction being greater than a length of the second cell in the longitudinal direction, wherein each cell includes nodes, the nodes of each of the cells closest to the neck component are longitudinally aligned with each other,  wherein the anchoring component is concave in a direction away from the concave 
    PNG
    media_image1.png
    528
    696
    media_image1.png
    Greyscale

 	
Ben Muvhar fails to disclose wherein a first ratio of wall space to open area in the neck component is less than a second ratio of wall space to open area in the concave occlusive component or the anchoring component.
Berez et al., from the same field of endeavor teaches a similar occlusion device as shown in Figure 11C where there is a first ratio of wall space to open area in a neck component (center of occluding device 60) that less than a second ratio of wall space to open area in the concave occlusive component or the anchoring component (ends of occluding device 60), for the purpose of having increased radial flow through the neck portion and less flow to the concave occlusive component or the anchoring component.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the support structure disclosed by Ben Muvhar such that a first ratio of wall space to open area in the neck component is less than a second ratio of wall space to open area in the concave occlusive component or the anchoring component, in order to have increased radial flow through the neck portion and less flow to the concave occlusive component or the anchoring component.


    PNG
    media_image2.png
    731
    775
    media_image2.png
    Greyscale


Regarding claim 32,     Ben Muvhar et al. discloses wherein the occlusive component comprises a ring of cells (ring formed by row 1122), each cell in the at least one ring having a same length. See Figure 4D.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0055082 (Ben Muvhar et al.) in view U.S. Patent Publication Number 2009/0270974 (Berez et al.) as applied to claim 30 above, and further in view of U.S. Patent Publication Number 2001/0007954 (Shaolian)

Shaolian, from the same field of endeavor teaches a similar occlusion device with a support structure as shown in Figure 7, wherein the support structure has an expansion ratio of at least about 8:1, or 10:1; see paragraph [0097]; used for the purpose of supporting a lumen with a diameter 2 to 20 times the size of the unexpanded diameter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the support structure disclosed by Ben Muvhar such that the expansion ratio was at least about 8:1, or 10:1, in order to support a lumen with a diameter 2 to 20 times the size of the unexpanded diameter.
Claims 36, 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0055082 (Ben Muvhar et al.) in view U.S. Patent Publication Number 2009/0270974 (Berez et al.) as applied to claim 30 above, and further in view of U.S. Patent Publication Number 2016/0166257 (Allen et al.)
Regarding claims 36, 37 Ben Muvhar et al. fails to disclose a functionally occlusive membrane without a guidewire lumen and carried by the occlusive component, the functionally occlusive membrane is configured to prevent at least 90% of fluid flow from flowing past the occlusion device at 120 mmHg pressure
Allen et al., from the same field of endeavor teaches a similar occlusion device with an occlusive component as shown in Figures 212, 213 wherein the device includes a functionally occlusive membrane (membrane 1505, see paragraph [0680]) without a guidewire lumen and carried by the occlusive component. See paragraph [0680]; the functionally occlusive membrane is configured to prevent at least 90% of fluid flow from flowing past the occlusion device at 120 mmHg pressure. See paragraph [0025].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the occlusive component disclosed by Ben Muvhar to include the membrane 1505 on the area of implant on the inner surface of the flared portion of implant, for the purpose of reducing flow through the occlusive device.
Claims 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0055082 (Ben Muvhar et al.) in view U.S. Patent Publication Number 2009/0270974 (Berez et al.) as applied to claim 30 above, and further in view of U.S. Patent Publication Number 2007/0100437 (Welborn et al.)
Regarding claims 38, 39 Ben Muvhar et al. fails to disclose elongate markers positioned at a proximal end and/or a distal end of the occlusion device, a major axis of the elongate markers extending in a longitudinal direction of the occlusion device. 
Welborn, from the same field of endeavor teaches a similar occlusion device as shown in Figures 3B, wherein the device includes elongate markers (markers 24, see paragraph [0038]) positioned at a proximal end and/or a distal end of the occlusion device, a major axis of the elongate markers extending in a longitudinal direction of the occlusion device, the markers being rectangular, for the purpose of tracking those parts of the occlusion device. see paragraph [0038].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Ben Muvhar et al. to include the elongate markers disclosed by Allen et al at a proximal end and/or a distal end of the occlusion device in order to track the proximal end and/or a distal end of the occlusion device.
Claims 42, 43, 45, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0055082 (Ben Muvhar et al.) in view of U.S. Patent Publication Number 2016/0166257 (Allen et al.)
Regarding claims 42, 43, 45 Ben Muvhar et al. fails to disclose a functionally occlusive membrane without a guidewire lumen and carried by the occlusive component, the functionally occlusive membrane is configured to prevent at least 90% of fluid flow from flowing past the occlusion device at 120 mmHg pressure
Allen et al., from the same field of endeavor teaches a similar occlusion device with an occlusive component as shown in Figures 212, 213 wherein the device includes a functionally occlusive membrane (membrane 1505, see paragraph [0680]) without a guidewire lumen and carried by the occlusive component. See paragraph [0680]; the functionally occlusive membrane is configured to prevent at least 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the occlusive component disclosed by Ben Muvhar to include the membrane 1505 on the area of implant on the inner surface of the flared portion of implant, for the purpose of reducing flow through the occlusive device.
Regarding claims 47, 48 Ben Muvhar et al.  in view of Allen fails to disclose the membrane has a thickness of the region of curvature being greater than a thickness of the cylindrical region, or a thickness of the occlusive membrane is no greater than about 30 microns 
It is the position of the Office that it would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the membrane disclosed by Ben Muvhar et al.  in view of Allen such that the membrane has a thickness of the region of curvature being greater than a thickness of the cylindrical region, or a thickness of the occlusive membrane is no greater than about 30 microns as a matter of engineering design choice.
Applicant has not disclosed that the thickness of the membrane provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the thickness of the membrane to perform equally well with either the thickness because both spacing dimensions would perform the same function of occluding given the relative dimensions disclosed.


Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0055082 (Ben Muvhar et al.) in view U.S. Patent Number 5,769,884 (Solovay)
Regarding claim 16, Ben Muvhar et al. fails to disclose the functionally occlusive membrane is porous and has no openings that are greater than a pore size of about 0.2 mm. 
Solovay, from the same field of endeavor teaches a similar occlusion device as shown in Figures 5A-6E with a similar occlusive membrane, which performs the same function as the membrane disclosed by Allen as occluding a lumen in substantially the same manner to produce substantially the same result, wherein the functionally occlusive membrane is porous and has no openings that are greater than a pore size of about 0.2 mm. see col. 2, lines 29-40.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the membrane of the device disclosed by Ben Muvhar et al. in view of Allen by substituting the membrane disclosed by Ben Muvhar et al. in view of Allen for the membrane disclosed by Solovay because it would only require the substitution of one known equivalent material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0055082 (Ben Muvhar et al.) in view U.S. Patent Number 2004/0249409 (Krolik et al.)

 Krolik, from the same field of endeavor teaches a similar occlusion device as shown in Figure 8 with a similar occlusive membrane, which performs the same function as the membrane disclosed by Allen wherein the membrane includes a region having a greater number of layers than another region, for the purpose of reinforcing that region. see page [0043].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the membrane of the device disclosed by Ben Muvhar et al. in view of Allen to include additional layers on the cylindrical region as suggested by Krolik, in order to reinforce that region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771